Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeanette Braun on Tuesday, May 17, 2022.

The application has been amended as follows: 

Specification:

Page 5, paragraph 22, line 4, replaced “is” with --and bottom cone (125) are--.
Page 5, paragraph 22, line 5, replaced “is pulled” with --travels through the water--.
Page 5, paragraph 26, line 1, replaced “(165)” with --(170)-- in order to properly denote the single hook 170 in Figure 6.


Claims:

Claim 1.  A neutrally buoyant fishing lure comprising:
a two-piece hollow body that accepts therein any form of bait, the bait being accessible through openings in the body, the two pieces forming the body being engageable with each other 
the two pieces of the two-piece hollow body comprising an upper half and a lower half;
the upper half comprising a distal end and a proximal end, wherein the distal end of the upper half is conical in shape;
the lower half comprising a distal end and a proximal end, wherein the proximal end of the lower half is conical in shape;
the upper half being releasably engageable to the lower half;
the upper half having the same dimensions as the lower half, wherein the neutrally buoyant fishing lure is uniformly constructed when the upper half is engaged to the lower half;
the upper half comprising the same number of openings in the body as the lower half, wherein the openings in the body are staggered in pattern;
a central cavity defined within the two-piece hollow body;
a bottom opening of the openings in the body centrally located at the proximal end of the lower half and a top opening of the openings in the body centrally located at a distal end of the upper half for receipt of one or more fishing lines therein, wherein the top opening allows the one or more fishing lines to be threaded into the neutrally buoyant fishing lure, through the central cavity, and exit the neutrally buoyant fishing lure through the bottom opening;
at least four anchoring rings mounted on the upper half and at least four anchoring rings mounted on the lower half;
the at least four anchoring rings mounted on the upper half being semi-elliptical or semi-circular in shape and oriented longitudinally along the upper half and the at least four anchoring rings mounted on the lower half being a mirror image of the at least four anchoring rings mounted on the upper half, wherein one end of one of the at least four anchoring rings is aligned with one end of a next one of the other at least four anchoring rings; and
[[and]] at least four fins, each fin comprising a front end and a back end, positioned centrally on the two-piece body of the neutrally buoyant fishing lure, wherein the back end of one fin of the at least four fins is positioned at a different radial position on a circumference of the two-piece hollow body  respect to the front end of another fin [[one]] of the 

Claim 6.  The neutrally buoyant fishing lure of claim 1 wherein at least one of the  of the one or more fishing lines threaded through the bottom opening in the lure.

Claim 7.  The neutrally buoyant fishing lure of claim 5 wherein more than one of the  of the one or more fishing lines threaded through the top opening in the lure.

Claim 8.  The neutrally buoyant fishing lure of claim 6 wherein more than one of the  of the one or more fishing lines threaded through the bottom opening in the lure.

Claim 9.  The neutrally buoyant fishing lure of claim 1 wherein fishing line is attached to one or more of the 

Claim 10.  The neutrally buoyant fishing lure of claim 1 being made of any suitable material.

Claim 11.  The neutrally buoyant fishing lure of claim 1 wherein camouflage materials are attached to at least one of the 

Claim 13.  The neutrally buoyant fishing lure of claim 1 wherein at least one hook is attached to the one or more [[a]] fishing lines extending from the top opening or the bottom opening.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:  
a) replaced each occurrence of reference number “145” in Figures 1, 2, 4, and 6 with --135-- in order to properly denote the custom openings 135; and
b) deleted reference number “200” in Figure 6.  
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not disclose a neutrally buoyant fishing lure comprising at least four anchoring rings mounted on the upper half and at least four anchoring rings mounted on the lower half; the at least four anchoring rings mounted on the upper half being semi-elliptical or semi-circular in shape and oriented longitudinally along the upper half and the at least four anchoring rings mounted on the lower half being a mirror image of the at least four anchoring rings mounted on the upper half, wherein one end of one of the at least four anchoring rings is aligned with one end of a next one of the other at least four anchoring rings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA